COLLATERAL RELEASE AGREEMENT




THIS COLLATERAL RELEASE AGREEMENT (this “Agreement”) is made and entered into as
of the 21st day of January, 2011, by and among (i) LY HOLDINGS, LLC, a Kentucky
limited liability company (“LYH”), (ii) LIGHTYEAR NETWORK SOLUTIONS, LLC, a
Kentucky limited liability company (“Lightyear”), (iii) LIGHTYEAR NETWORK
SOLUTIONS, INC., a Nevada corporation (“LNS”), (iv) CHRIS T. SULLIVAN,
individually (“Sullivan”), (v) CTS EQUITIES, LIMITED PARTNERSHIP, a Nevada
limited partnership (“CTS”), and (vi) RIGDON O. DEES, III, individually,
(“Dees,” together with Lightyear, LNS, Sullivan and CTS, the “Releasing
Parties”).


WITNESSETH


A.           LNS intends to obtain a loan from First Savings Bank, F.S.B. (the
“Bank”) in the amount of $2,000,000 (the “Loan”), and the Bank agreed to provide
the Loan, for the purpose of providing $1,000,000 to SE Acquisitions, LLC for
the construction of the Phase 1 build out of a switching portal and providing
$1,000,000 to Lightyear to be paid to Fifth Third Bank as directed by Sullivan
on his behalf.  To secure the Loan, the Bank intends to obtain a stock pledge
from LYH of 2,000,000 shares of LNS preferred stock represented by stock
certificate number 102 (the “Pledge”).  LYH has pledged all of its LNS stock
pursuant to the agreements set forth below.  LYH desires to obtain, and the
Releasing Parties desire to provide, a release of 2,000,000 shares of LNS
preferred stock represented by stock certificate number 102 (the “Released
Stock”) from each of the Releasing Parties in order to allow LYH to grant the
Pledge to the Bank.
 
B.           Pursuant to that certain Security Agreement dated December 31,
2004, by and between LYH and Sullivan (the “Sullivan Security Agreement”), LYH
granted a security interest to Sullivan in the collateral described in the
Security Agreement, “wherever located, now existing and hereafter arising or
coming into existence,” including, without limitation, Investment Property (as
that term is defined in the Uniform Commercial Code).  A UCC-1 financing
statement was filed as UCC-1 File No. 2005-2060664-21 (the “Sullivan UCC-1”)
with the Kentucky Secretary of State.  The security interest secures LYH’s
obligation to pay Sullivan pursuant to that certain Commercial Note of even date
therewith, as most recently amended by that certain Fifth Amended and Restated
Commercial Note dated February 11, 2010 in the face principal amount of
$8,000,000 (the “Sullivan Note”).
 
C.           Pursuant to that certain Settlement Agreement dated April 29, 2010,
by and between LYH, Lightyear and Sullivan, Sullivan sold and transferred the
Sullivan Note and the collateral securing the Sullivan Note, including without
limitation, the Sullivan Security Agreement and the Sullivan UCC-1, to
Lightyear.  The Settlement Agreement provides that Sullivan may declare the
Settlement Agreement to be void ab initio upon an Event of Default, and may
thereafter cause the Sullivan Note and the collateral securing the Sullivan Note
to revert to Sullivan.  Therefore, Lightyear desires to obtain, and Sullivan
desires to grant, Sullivan’s acknowledgement and consent to Lightyear’s release
of the Released Stock from the Sullivan Security Agreement and the amendment of
the Sullivan UCC-1 to delete the Released Stock from the collateral description
thereunder.
 
 
 

--------------------------------------------------------------------------------

 

 
D.           Pursuant to that certain Security Agreement dated March 31, 2004,
by and between LYH, Lightyear, CTS, Dees and MAP II, LLC (the “CTS Security
Agreement”), LYH granted a security interest to CTS, as Administrative Agent, in
all assets of LYH.  Pursuant to that certain First Amendment to Security
Agreement dated as of February 11, 2010, the parties to the CTS Security
Agreement agreed that the LNS stock held by LYH is subject to the lien created
in the CTS Security Agreement.  A UCC-1 financing statement was filed as UCC-1
File No. 2009-2420502-96 (the “CTS UCC-1”) with the Kentucky Secretary of State.


E.           Pursuant to that certain Stock Pledge Agreement dated March 31,
2004, by and between LYH, Lightyear, CTS, Dees and MAP II, LLC (the “CTS Pledge
Agreement”), LYH granted a security interest to CTS, as Administrative Agent,
“in and to the shares of capital stock, partnership interests, limited liability
company membership interests or other units of equity ownership” held by
LYH.  Pursuant to that certain First Amendment to Security Agreement dated as of
February 11, 2010, the parties to the CTS Pledge Agreement terminated the
security interest as to membership interests in Lightyear then held by LYH, but
did not specifically agree that the LNS stock held by LYH is subject to the lien
created in the CTS Pledge Agreement.


F.           A UCC-1 financing statement was filed as UCC-1 File No.
2009-2420506-30 listing LYH as the debtor and Dees, as Administrative Agent, as
the secured party (the “Dees UCC-1”) with the Kentucky Secretary of State.  The
collateral description contained in the Dees UCC-1 defines the secured
collateral as all of LYH’s assets.


G.           Pursuant to that certain Subordination and Security Agreement dated
February 12, 2010, by and between LYH and LNS (formerly Libra Alliance
Corporation) (the “LNS Security Agreement”), LYH granted a junior security
interest to LNS in “all capital stock of [LNS] held by LYH, wherever located and
whether now owned or hereafter acquired, including without limitation the
10,000,000 shares of common stock of [LNS] currently held by LYH and the
9,500,000 shares of preferred stock of [LNS] currently held by LYH.”  The
security interest secures LYH’s obligation to pay LNS Term Note dated February
12, 2010, in the principal amount of $5,149,980 payable to the order of LNS (the
“LNS Note”).


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are expressly
acknowledged, the parties agree as follows:


1.           Release.  The Releasing Parties each release the Released Stock
from each and every lien in favor of such Releasing Party, including without
limitation, all security interests and stock pledges pursuant to, as applicable,
the Sullivan Security Agreement, the CTS Security Agreement, the CTS Pledge
Agreement, and the LNS Security Agreement.


2.           Deletion of Collateral from UCC-1.  The Releasing Parties each
authorize LYH to delete the Released Stock from each and every UCC-1 financing
statement that (i) names such Releasing Party as the secured party and (ii)
includes the Released Stock within the collateral description of such UCC-1,
including without limitation, as applicable, the Sullivan UCC-1, the CTS UCC-1,
and the Dees UCC-1.
 
 
2

--------------------------------------------------------------------------------

 

 
3.           Consent to Release.  Sullivan acknowledges and consents to the
release of the Released Stock from the security interests and stock pledges
granted under the Sullivan Security Agreement, and further acknowledges and
consents to the deletion of the Released Stock from the collateral description
contained within the Sullivan UCC-1.


4.           Continuing Obligation.  Except for the Released Stock, all security
interests and stock pledges granted and contained in the Sullivan Security
Agreement, the CTS Security Agreement, the CTS Pledge Agreement, the LNS
Security Agreement and the Dees UCC-1 shall remain pursuant to the terms of the
applicable agreement and/or the applicable UCC-1 financing statement, as
modified hereby.  This Agreement shall not effect the indebtedness owed by LYH
and secured by the security agreements, pledge agreements and UCC-1 financing
statements modified hereby.  The terms and conditions of all other agreements
between LYH and any Releasing Party shall not be affected by this Agreement,
except as expressly modified hereby.


5.           Agreements Remain in Effect.  Except to the extent provided herein,
all terms and conditions of the security agreements, pledge agreements and UCC-1
financing statements between LYH and any of the Releasing Parties remain valid
and in full force and effect.  The releases and consents described in this
Agreement shall not constitute a waiver of any of the Releasing Parties’ rights,
except in each case as contemplated by this Agreement.


6.           Cooperation.  Lightyear, LNS, Sullivan, CTS and Dees shall execute
and deliver to LYH any and all documents to consummate the transactions set
forth herein.


7.           Representations, Warranties and Covenants.  Each of the parties to
this Agreement represents, warrants and covenants, as of the date hereof, as
follows:


(a).           Each party hereto has the requisite power and authority to enter
into this Agreement.  The execution and delivery hereof and the performance by
each party hereto of his or its obligations hereunder will not violate or
constitute an event of default under the terms and provisions of any agreement,
document or instrument to which any such party is a party or by which any such
party is bound;


(b).           This Agreement is a valid and binding obligation of each party
hereto;


(c).           To the best of each party’s knowledge as of the date hereof, each
party is in full compliance with all applicable laws and any other local,
municipal, regional, state or federal requirements and no party hereto has
received actual notice from any governmental authority that he or it is not in
full compliance with all applicable laws and any other local, municipal,
regional, state or federal requirements;


8.           Miscellaneous.  This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements in regard thereto.  This Agreement cannot be
amended except by an agreement in writing signed by authorized representatives
of all parties and specifically referring to this Agreement.  The recitals set
forth above are an integral part of this Agreement and are hereby incorporated
into this Agreement.  The paragraph headings set forth herein are for
convenience only and do not constitute a substantive part of this
Agreement.  This Agreement shall be governed by and construed under the laws of
the Commonwealth of Kentucky, without regard to conflicts of law principles.  If
any provision of this Agreement shall be determined to be illegal or
unenforceable by any Court of law or any competent governmental or other
authority, the remaining provisions shall be severable and enforceable in
accordance with their terms.
 
 
3

--------------------------------------------------------------------------------

 

 
9.           Notice.  All notices, demands, requests, consents or approvals and
other communications required or permitted hereunder will be in writing, and, to
the extent required by applicable law, will comply with the requirements of the
Uniform Commercial Code then in effect, and will be addressed to such party at
the address on file with LYH or to such other address as any party may give to
the other in writing for such purpose.  All such communications, if personally
delivered, will be conclusively deemed to have been received by a party hereto
and to be effective when so delivered, or if sent by telex, facsimile or
telegraphic means, on the day on which transmitted, or if sent by overnight
courier service, on the day after deposit thereof with such service, or if sent
by certified or registered mail, on the third business day after the day on
which deposited in the mail.
 
10.           Binding Effect.  This Agreement is binding upon, and shall inure
to the benefit of, the parties hereto and their heirs, personal representatives,
successors and assigns.


11.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be an original and all of which together shall
constitute but one and the same instrument.










[SPACE INTENTIONALLY BLANK; SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
4

--------------------------------------------------------------------------------

 

 


IN TESTIMONY WHEREOF, witness the signatures of the parties as of the day and
year first above written.



 
LY HOLDINGS, LLC
                 
By:
/S/ J. Sherman Henderson, III
   
Name: J. Sherman Henderson, III
   
Title: Member/Manager
                   
LIGHTYEAR NETWORK SOLUTIONS, INC.
                 
By:
/S/ J. Sherman Henderson, III
   
Name: J. Sherman Henderson, III
   
Title: CEO
                   
LIGHTYEAR NETWORK SOLUTIONS, LLC
                 
By:
/S/ J. Sherman Henderson, III
   
Name: J. Sherman Henderson, III
   
Title: CEO
                   
CTS EQUITIES, LIMITED PARTNERSHIP
                 
By:
/S/ Chris T. Sullivan
   
Name: Chris T. Sullivan
   
Title: General Partner
                   
/S/ Chris Sullivan
   
CHRIS SULLIVAN
                           
/S/ Rigdon O. Dees, III
   
RIGDON O. DEES, III
 







 
S-1

--------------------------------------------------------------------------------

 